Appeal from a judgment (denominated order and judgment) of the Supreme Court, Monroe County (Harold L. Galloway, J.), entered January 3, 2003. The judgment, insofar as appealed from, denied the petition in part, finding that respondent Town of Chili Zoning Board of Appeals did not violate the Open Meetings Law and that a local law applied to petitioners.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Pigott, Jr., PJ., Pine, Scudder, Gorski and Hayes, JJ.